oe _ ti Ro Rose

a : Case 5:21-cv-04092-JLS” Document 2. Filed 09/13/21 - Page 1 of 18 vo a . arn

“In the United : States District Court
“For the Eastern District of Pennsylvania

Plaintiff
oe ULE ORL oS oe oe Jury Trial Demanded —
: Walmart Corporation; ne . o os _ Emergency Status -

oe Jane. Doe; . ae
John Doe Security Guard lo

os John Doe Security. Guard 25 oe
| John Doe Security Guard 3;

Coe John De Doe Security Assistant; “

| aL “This Honorable Court has Jurisdiction o over or these’ “Federal civil Rights

: So a 2. “This c case and pleading must not be misconstrued or interwoven with State oe

7 Court Proceedings. because, the State Court Proceedings concern personal j injury.

and. have. no. place i in Federal Civil il Rights pleadings of which this Court has.
a exclusive Jurisdiction over. CO : 7

oo 3, “The Federal Civil Rights Violations occurred i in nthe e County of Lehigh,

| : ce Pennsylvania k by, Walmart Corporation and its employees who knew. or. r should
ed have known the. meaning ¢ of Federally | Protected Civil Rights. - }
+ Case 5:21-cv-04092-JLS Document 2 Filed 09/13/21 Page 2 of 18”

A “The Defendants m maintain a practice and policy that is indifferent to the civil oe

oe Rights and Liberties of the Plaintiff.

5 “The | injuries complained of herein occurred on or ‘about the 7 day of May, peas nS

oy 2020, in the County. of Lehigh, PA. ‘In that, Defendants Walmart Corporation and_ 2 ee

its employees maintain a practice and policy that is is indifferent to the Plaintiff's a oe - we oe

oS ol Rights and Liberties.

eB “Jurisdiction | in this matter can. n be found i in Title 42 ss 198502) and @, Title ce

oS ars ss 1981 (a) and (0), Title 42 SS 1986, Title 42 SS 1988(c)..

a 1 oe 7. Plaintiff was s denied his rights pursuant: to the 1964 civil I Rights Act t which Je
protects persons of. Color who are abused by White Persons of authority who. AEN

es intentionally, wilfully and deliberately discriminate against Persons of Color. me Be ee

| me “3B, ‘Defendants. are guilty of maintaining a practice and policy which - Byes
. 4 : alscrinates against Elderly: persons and Disabled persons in violation of Elder ne

os 4 9. Plaintiff was s stripped of his 1a Amendment t Rights, w was s stripped of his 51%

_ Amendment Rights and was subjected to cruel and inhumane punishment i in

- violation of the 8" Amendment of the United States Constitution byt the
Ba Defendants, Walmart Corporation and its Security Employment Staff.

| “410. Walmart Corporation maintains a a practice and: policy that i is indifferent to. : AN oO _
o ‘the Civil Rights and. Liberties of. persons of Color, persons who have. a Disability, oe fae

a ar nd persons who are e Elderly.

4. Walmart Corporation and its stores in 1 general maintain a \ practice and

- = policy that i is indifferent to the Plaintiff's Civil Rights and Constitutional rights as. mo .

a well as his human rights under international law. ‘See Universal Declaration of
a ‘Human Rights of which the Defendants knowingly, wilfully a and vd deliberately

a ae violated | in their dally practice of business.

 

oy “12. Defendants are guilty of Elder Abuse and abuse against Americans witha a os
Handicap. and Disability. a eee oe MES
_ Case 5:21-cv-04092-JLS. Document 2 “Filed 09/13/21. Page 30fi8 9

“43. Records and video recordings will show that Walmart has a practice and

- “policy during the pandemic which i is indifferent to the Civil Rights ar and L Liberties sof oe

othe Plaintiff and his. minor son.

“44. “This Honorable Court must not tbe confused; this i is Snot: a 1 State Court

: = Proceeding, this case is. about human rights and civil rights, and not a personal _
injury. That matter is being handled i in the State Court, but these F Federal Claims.

A must be entertained by this Court,

: “45. Plaintiff does not want to ‘have this case fixed because, Walmart has. a lot of ae

ae matey and they like to crush and kill the. Civil Rights of oppressed people: this | is Re oa

Oe : 4 wee reputation. Walmart further Ii likes to strongarm Federal and. State Court —

“16. ‘The thousands of lawsuits filed against Walmart always complain about : Se

- ‘human rights violations. In this particular: case, these are Federally Protected _

oy human rights that the Plaintiff i is arguing.

v7. The Plaintiff IS s protected by virtue of the United : States Constitution, in 1 that, . o eae

. - Piaintiff’s Federally protected rights. have been and continue to be violated by oo

a ‘the Defendants and their employees.

- disease. eae

 

_ Brief Outline and History ofc case

18. On: or about May 1, 2020, Plaintiff, an Elderly Disabled ( Citizen was in nthe me

a Walmart department store located at 1091 Mill Creek Rd, Allentown, PA 18106
-shopping while being “Black” along with his. son who i isin the percentile and i is

. ~ legally classified to have Autism andi is is injured for the rest of his life due t to his 7 us ws | a oS
- mental incapacity. : eran eats eee

- 19. It must be noted that the. Plaintiff has 2 bad lungs, a ‘bad heart, high blood
S pressure, sugar: diabetes and a bad kidney, and the Plaintiff was in the midst of~

the pandemic called Coronavirus which was s highly contagious and. isan airborne 7 a oe
Case 5:21-cv-04092-JLS Document 2 Filed 09/19/21'Pagé 4ofte

20. It must t also be noted that the Plaintiff w was under doctor’ S care 2 for having -
os * anviety and panic attacks and was being given ‘medicine to control when he was _ oe

"having those attacks. This was prescribed to the Plaintiff by his doctorbecause,
the Plaintiff was having a very hard and difficult time dealing with the pandemic op yas!
7 | and, in. that, every. day he. lived his life j in fear, isolated himself and sprayed his - wee
home inside and out with bleach every: ‘week to protect himself and his minor 'son ee :

- from being infected with the Coronavirus.

| 21. The doctors will testify before this Court that the Plaintiff w was. being treated & See

for | his overwhelming fear of becoming contaminated with the Coronavirus. This

ee | | vis why the Plaintiff was placed on medication to help him with h his panic. attacks, : oo | - / 2 a
me sj ameety attacks and his fears. | has | : Soke

22. When. the. Plaintiff entered Walmart : department store, there was no. ee

“screening and most of the employees were not wearing face masks. At all times - oe

. = relevant, the employees from Walmart were reckless and dangerous to the a ae ae
_ health, safety and well: ‘being of the Plaintiff and his minor son. ul

23. At all times relevant, Walmart did r not have a 1 system i in place to protect the oo

me public from being exposed | to its customers who may. or may not have had the.

fa) | Coronavirus. Videotapes 1 from Walmart will show that Walmart: corporation did oo

2 not! have a policy i in. place to sanitize the shopping carts nor. anything else. It was. ae
ee a free- for-all situation: travel at your own, risk. Walmart never posted ; a sign to. OOS

we ‘warn the public that the public: would n not be protected ¢ once the e public entered CIDR nA

 

o into the four walls of Walmart stores.

OF - 2A, While the Plaintiff and his minor son. were ‘standing i in the c checkout line,.
7 “they encountered a Puerto Rican woman who. was only. about 2 feet i in front of
them. and was telling her husband that his. sister. had “that s**t” referring to.

ae “coronavirus. The woman then tried to get her husband to stand next to. Plaintiff. oes

* _and his minor son, ‘but the husband would not listen to his wife or girlfriend and. ; es
oe oP backed away! from the Plaintiff and his minor. son. es Oe

25. “The woman nthen stated she believed she may have contracted the
7 “coronavirus. At least this i is what she was saying | to her boyfriend ¢ or husband.
Case 5:21-cv-04092-JLS. Document 2 Filed 09/19/21 PageSof18

26. - When the Plaintiff f heard these remarks, ‘the Plaintiff hit the p panic button i in 2 we oe : oe

| ne mind and became s so o terrified that the Plaintiff did not know which way to -

ee. turn.

nae 27. When the Plaintiff arrived ¢ at the » self-checkout stand, the Plaintiff just ee
ue ‘started ringing things up, and he did not know what he was. ringing up. The»

on ‘ Plaintiff only knew he wanted to. get out. of harm’ s way, and that the Plaintiff we Serena

be having a panic. attack and did not have. his medicine with him. The Plaintiff just

oe no wanted to get out of the | Walmart store and out of danger.

} . 28. The Plaintiff began ri ringing the items up i ina 4 fashion that he had no > way yor. ‘ eee we
| a - knowing what he was. doing right ¢ or. wrong. All the Plaintiff wanted to > do was get es . :
_ away from the two people. : cs AD RAS

ae 29. Plaintiff told his minor son n they would have to got to the service counter to. o Ls

oe “rer ring the items up. because, the Plaintiff did not. ring the: items up correctly

a oo because, the. Plaintiff m was in terrible fear for his life and the life of his m minor son. sen Se

- 30. ‘The Plaintiff then proceeded to J walk to the s service » desks 50 he could r re ring, - ;

oo the items up that he may have missed or rang up several t times.

 

| 31. The video tape will show that the Plaintiff's n minor son 1 who. was extremely ener
Ae hyper, suffers from ticks and stimming. He runs everywhere. because of his oo

ue - condition; he has no way: of knowing what hei Is doing, he i is under doctor’ S.:
ee a orders, and hei is. prescribed the drug | Focalin issued by Dr. Clark, a psychi,

. ve 32. When the Plaintiff noticed his son was going to the door, ‘he called his son. of . a * © :
os eee to bring the c cart to him s so the Plaintiff could go to the s service counter and nae os

3 33, “When the Plaintif’s minor son was ss walking toward the Plaintiff with the |

Jit . shopping cart, it was.at this time a. Black Security Guard “stoped the Plaintiff's on . oe
oe cgeminors son and took possession of the shopping ¢ cart. . nad

34, Plaintiff explained. to the security guard that he v was going to o the service:

7 ‘counter to pay. for the items and that he had the money to. pay for the items. the — ; = oe
" store security tapes will: show the Plaintiff was s standing i in front: of the service e ae |
— Case’S:21-0v-04092-JLS. Document 2’ Filed 09/19/21 Page 6.0f18

oe ‘department, and neither the Plain nor his s son ever left the s store; therefore,
there y was no. case eof shoplifting. . A on me

: : = 235. The Plaintiff's minor son became s 50. > terrified of the black secu urity. officer, he a : . o a
STUNT ‘started having anxiety attacks. himself, and he started to cry and asked the” : ee es
rae Plaintiff why: the security guard took the shopping cart away. | SEs

oe : 36. tt was at this time the security guard | instructed the Plaintif to > follow him
oe to a holding 3 area for people they intend to arrest. . a -

37, ‘No. matter ‘how: many times the Plaintiff offered to pay. v for. the items, , the. oe
security guard kept. saying, “We will see what we are going to do.” Plaintiff.

oe 2 presumes, the security officer had. to talk to someone; Plaintiff does not know. | — Sas

38. In the meantime, the security guard took the Plaintiff and his minor son to

noe a holding area which was no more than two feet wide, maybe two and a half feet & eee

z with: a camera a directly in the face of. the Plaintiff and his minor son, 5 i Sr ayy

a | 39, ‘The Plaintiff ‘was forced to sit i in 1 this position for several hours while the ae

: security guard and his associate did not wear any! mask and kept blowing their:

-... breath into the face of the Plaintiff and his minor son. The store security
oo videotapes. will show exactly what the Plaintiff is trying to > describe.

“40. It must be noted that the Plaintiff and his. minor son did. not have : a ‘cold,

they. were in perfect health on. the. day they were unlawfully detained because, at eo = 2 oe
; - no time did t! the Plaintiff. ever r have a criminal intent to deprive. Walmart of its. So SSP se

oe property.

 

aa AL. At no time did the Plaintiff's minor son ever exit the property of Walmart,

- but instead the Plaintiff did everything | in his s power to comply with the unlawful : : . ' wae

Lo arrest of himself and his son. —

7 cn 42, Records. and video recordings will show that Walmart has z a ‘practice and -

: - policy during the pandemic which i is indifferent to. the Civil Rights and Liberties of 8 . | | a
the Plaintiff and his minor son. At no time were the Plaintiff and his. minor. son nae oF

on ever offered water or ‘the right to use. e the restroom.
“:: Case $:21-cv-04092-JLS Document 2. Filed 09/13/21. Page 7 of 18

“43. ‘Security videotapes will confirm that the Plaintiff and h his r minor son were. =

o ‘treated. less than human beings, ‘this is exactly: what the store security videotapes a : : ee :
oe will show. The store security videotapes will show. that Walmart had no- Po BREA Sn
on protection in. place to protect the customers and/or the public. .

a Ad. ‘Walmart store personnel, ‘namely the security guard and his crew, had aera
every opportunity to Protect tt the. Plaintiff and his minor son. but failed to dos 50., - fs

45. Plaintiff and his. minor. son: were in ithe cage that appears to have been

: - oe ‘designed to contain. animals, and the store security videotapes will confirm that me co
a the Plaintiff and hist minor son were not treated like human beings. oe

aoe 46. The only « one who w was s wearing a s face mask was “the State Police Officer. Os
. - When the State Police Officer arrived, ‘he told the Plaintiff that he was not going” my an oe
ne to. take the Plaintiff to jail because of: the pandemic, and that the Plaintiff would: ae a
ns receive a a citation in ‘the mail of when to appear ir in \ Court which, byt the way, oe
mo : “fever, & ever r happened. na ae

a7. Instead, a 1 warrant was. issued for the Plaintiff's « arrest instead of waiting for oe - nS :
ls a letter. like the State Police Officer promised t the Plaintiff i in front of the two, e
a security guards who witnessed the conversation. es

“AB, Plaintiff was s told by st store personnel that the s secu urity guard, who i is s Black,

es | likes to target Black and Hispanic shoppers. Plaintiff was also told that the J: es
secu rity guard was a cocaine. dealer. The Plaintiff does not know this to be a fact, fe A
et but this i is what Plaintiff was. told by peoples who know the security guard. oe

49. “There v was no oxygen | in: nthe holding area, and thes secu tity Videotape w will

- ~ show that the security guard: had to keep going out by the doorway to get Be ve S oe
Las : oxygen. This i is exactly what the security ta pe is going to show, ‘but the Plaintiff.
ey ee who was 77. years old at the time was forced to sit there and inhale allthe toxic. oe
- - ~ germs that the security guard was exhaling which were passed. on to the Plaintiff ne a

a and. his minor son. This t is exactly what the store security tapes are going t to show. _

J 50. ‘At no 5 time e did the store security personnel: ever offer medical assistance to ay
oa the Plaintiff and his minor son. The Plaintiff was forced t to sit there and be -
fe “exposed | to the spread of gere rms. : :
©. Case 5:21-cv-04092-JLS Document 2 . Filed 09/19/21 Page8of18

81. ‘Itv was either the r next day or rthe s day t thereafter when the. Plaintiff and his”

oS ol “minor son were forced to go to. St Luke’ s emergency. Care Center on MacArthur aA
. Blvd in Allentown, PA. Medical records will show and prove that the Plaintiff and. oeuee

his minor. son were so ‘sick that the medical personnel at St Luke’ S hospital forced OE,

- the Plaintiff and his minor. son to sit out in the car because, they believed the |

| wn Plaintiff and his | minor son were contaminated with the coronavirus.

52. The Plaintiff and his r minor son: sat there for hours and. were finally tested _

3 for the coronavirus. After that, ‘they had to be quarantined | for 10 or 15 days. This - SS ; oe
a “hardship was ‘unbearable and lefta lifelong j impression on the minds of. the. . oe ae
Plaintiff and his minor son. They were so sick that they were both given ae

VEE, antibiotics: to combat whatever disease the Plaintiff and | hist minor : son n contracted re

mo from Walmart security personnel.

os = 53. This Honorable Court will see through the store security videos how the

on Plaintiff and his. minor son were. detained unlawfully because, the store security. ES

= : officer refused to allow the Plaintiff to o pay | for the i items that he did not tring up.

correctly.

- 5A. The Plaintiff will show through the store security tape there was a store

7 = manager ‘standing over. the Plaintiff. and his minor son while they: were ringing : o : a2

a up ‘the items, and at no time did this assistant manager stop the Plaintiff t to.
vt prevent the Plaintiff from inadvertently n not t ringing up items because of

wos Plaintiff's exposure and fear.

“55, Plaintiff believes that he: was set t up » by Walmart si store personnel because,

a : a - the secu rity tapes will show. that the female assistant manager was standing
bess within two feet of the Plaintiff and hiss minor s son: any closer, she could have

 

ae 56. if the s store e personnel would have stopped the Plaintiff from ringing up the see
oS - items incorrectly or. not. ringing the items, Up. at all; the store personnel would | cos
ot have. learned that the Plaintiff was behind two. people who may | or rmay not have fe
oe had contact with the Coronavirus. are is es

57. When the Plaintiff and his r minor son were @ taken like two dogs and placed - . : : - we

© in what is is no. more than a dog pen, ‘whatever disease that the store ® personnel
"Case 5:21-ov-04092-JILS. Document 2 Filed. 09/13/21 Page 9 of 18

oS had was ‘placed directly i into the face of: the Plaintiff and hist minor son; ps hosptal

ee records will prove this to be a fact. In that, ‘Walmart: has r no defense.

: 58. if the Plaintiff was 15 doing something illegal the. store personnel certainly did a | A fo
not do anything | to stop the Plaintiff; therefore, ‘it appears. to have been a form of ee

re : entrapment, and entrapment by any other name is still unlawful.

oe : “59. At no time was the Plaintiff and his minor son ever r given any medical aid. See
~The secu rity tape will show that the Plaintiff. and his minor son were treated like ws

oes less than a common mn dog, and the security tapes will not lie.

60. if a Jury e ever sees the mistreatment of the Plaintiff, the Plaintiff has no.

hoe “doubt i in his mind that a Jury. will award him 10 or 15. million dollars for. putting prereacee
Ae thel Plaintiff's and his minor son’s lives it in direct danger. The store > security tapes a,
Os will show and prove this to be a fact. Te

 

Me 61. To this very y date, the Plaintiff i is stil under psychiatric care e because of what t fos mn
was done to him by’ Walmart Personnel, and the Plaintiff i is still sedated with — es
Xanax and two other types of. medication, to control his. nerves from the. mo ae a A

. nightmares t he has every week from his unlawful detention.

8 62. Plaintiffs psychiatrist and medical personnel will tell this Honorable Court. WDE
" “under oath that what was, done to the Plaintiff, was inhumane because, the

Plaintiff is Dyslexic, and due to his age, he does not operate with his full faculties. - -

. : That i is. not: a fault of the Plaintiff, but it is something that comes s with age which - oy
oy this Court should ber more than familiar with. Oa

| 63. This mistreatment t by the Defendants caused the Plaintiff and his minor son Ne : 2 - i 3

to suffer a very | bad flu like infection. Medical records will show that this flu like. eee

- infection lasted almost two. months with high. fever, runny nose and headaches. oe
pe This is what the Defendants did to the Plaintiff and his minor. son. Medical - Bes |
aaa “records will confirm the same. oan Je evr -
 

Cage 8:21-cv-04092-JLS “Document 2 Filed 09/13/21 Pagel0ofig :

64. First and foremost, Plaintiff will file an ‘amended pleading citing additional 8

ia facts because, the circumstances surrou nding the. mistreatment of the. Plaintiff
. and his minor. son are. ongoing. Whereas, the Plaintiff and his. minor son both Ens
have nightmares concerning their horrible mistreatment and false. incarceration. os

65. The Defendants did r not offer the Plaintiff or ‘hisin minor son any ymedical

: assistance, nor did they offer t to call, a \ doctor. EEE

oe 66. it was cruel and inhumane to force the Plaintiff and his minor son to sit in a a - o oo
seat for two. hours without. being. able to stand up or move. The store security | .
CES videos will show this horrible form of punishment, Dene aT

- : 67. ‘Through the mistreatment of the Plaintiff and hist minor son, it can be HE
oe argued that they were both the victims of. racial discrimination because, the. eee Ee
oo Plaintiff does not believe a White | man. would be treated the same way.

| At 68. Walmart has a lot of n money, and they have: a tendency to 5 push all Courts | oe SS
oe around, and they believe that because of their wealth, they can'do anything they ree
wo * desire against people of Color, the Elderly and the impoverished. . |

cE 69. These Defendants, through their actions, violated the Plaintiff's and his - : a |
| “minor son’ s Civil Rights and Liberties by unlawfully detaining t them without oe
Le probable ¢ cause. : a OPP

| 70. The Defendants | never. gave the Plaintiff a an 1 opportunity to explain the 2 m : aoa
OLee circumstances, in that, the Plaintiff has never: been charged with shoplifting i in his is

oS Sb Th. The Plaintiff had i in his § possession, ‘two oat cards from Walmart and $600 in a ae a
his wallet in cash. 7: an | 7 PAS ies

eee 722. ‘The Plaintiff simply made a mistake because, hew was in fear for his ife and / | os
ee safety and the life and d safety of his r minor son. eee ee eae

7 an 723. The Plaintiff n never, ever left the s store with the it items she miscalculated i in:
_ ringing up. the purchase. : : : oe

90

 
- Case.5:21-cv-04092-JLS Document.2’ Filed 09/13/21 Page 11 of 18

1A, ‘ft must ‘be noted that the exit door to the store | was s approximately 10 feet

8 - from the Plaintiff and. his minor son, but. the Plaintiff's minor son was confused:

5 - instead of going to the service desk, he went toward t! the. door which v was.

, approximately. 100 feet away.

OS 7. The security video will show that the Plaintiff, if he were stealing, would enn a
. have taken the nearest exit which was $10 feet away. eee Eee

- oe 76. The Defendants punished the Plant before the Plaintiff was e ever charged ee oe
- or convicted, SAN ss se De ASU ee Oo

“77. The. Plaintiff w was. ¢ stripped of. his Due Process Rights; hev was s stripped of his

- . qt Amendment Rights; ‘he was. told he could not talk nor. move but had to remain, S o SLE
on | still like the Plaintiff ffand his. minor son. were common dogs. a Cas ore

ee 78. Plaintiff a argues ; that he does not t believe : any. ‘White person 1 would: be treated ae a - |
Os in such an inhumane fashion. A recovery of records from the Defendants would SS
<a aprave the same. anne UES SS eee

79. The Plaintiff believes that he w was the product of a set up, a a form of

2 ~ entrapment that is designed to go after people of Color. The assistant manager |
au was standing right next to the. Plaintiff and his minor son and saw the Plaintiff. os cere
~ having an anxiety attack a and offered the Plaintiff no o help. The security videos will Os
show this to be a fact. OS e

 

Sanaa 80. All the Plaintiff wanted t to dov was get o out tof harm's s s way oft two o people who EP
oan stated they may have the Coronavirus. - BAS Bae stn

81. The security videos will support this contention 1 and argument. Plaintiff

os believes that ifa Trial by Jury i is afforded him and his minor son, Walmart has no. e ree

. : - defense | because, the supervisor standing next to the Plaintiff made | no good faith th coe
a effort to correct the Plaintiff i in how Plaintiff was s ringing up the items. nae

moar 82. ‘Several months before this incident, the Plaintiff's minor son. was ringing up Se

| o items and he left the building by mistake so, the next day the Plaintiff brought
the items back and. paid the full amount of | money. ‘Luckily 1 the Black security

aoe officer. was. not around or ‘the Plaintiff's minorson would have been arrested for Os

7 _ making a mistake that people who are @ mentally challenged normally make,
 

- Case 5:21-cv-04092-JLS. Document 2. Filed 09/13/21 Page 12 of 18

83, The Defendants a are guilty of Elder Abuse and selective L Discrimination. The. 2 7 : : oS :
: 2 on Defendants are ‘guilty of Child Abuse with regards te to a child who has. Autism and aad
. takes medication for the same. Cs on

8A. ‘The Defendants have r no 5 policy i in place t to protect mentally-challenged -

] ae ‘customers « or children with a Disability. A show of records will prove that the
o Defendants operated their business outside of the scope of Pennsylvania's S. laws
ae _goneerning f Disabled Persons and Senior Citizens. a oS Une ane .

“85. Secu rity records will show that the secu srity. officer v was s unable to sta nd it in:

; A the hostage. room. without grasping | for air and. leaving for. air, but the Plaintiff _
ae and. his minor. son were not afforded that same medical opportunity, and as a

ah result, the Plaintiff and his minor son became gravely. ill due to the wonton and

7 : deliberate negligence of the Defendant, and the security video will prove this. to :
. _ beafact. i LU SRS SSeS ay 7

: S 86. Plaintiff has; a valid reason for. mistakenly. ringing up. and not r ringing Up
items i i. e. ‘he was in fear for. his life, and the security officer never asked the -
_ Plaintiff why he mistakenly rang up the items or. did not tring up the items. a

87. Iti is argued that the security officer and the assistant manager had a Rush

- to Judgment and laid out a 1 platform for entrapment.

- . 88. Plaintiff also 2 argues s that Walmart personnel, security and assistant.

o ‘managers lack training to help those who are having. an anxiety attack and a : : . ae
y, : ~ nervous breakdown, but instead, there i isa Rush to Judgment to entrap, Punish . |
rare and arrest an innocent, disabled, senior citizen. Sone das : -

“89. ‘The Defendants shave no 6 program in ‘place that protected t the Plaintiff and.

; i: his minor son during a pandemic. Security videos will show that there was no cart eit
me ~ washed down or sanitized. Security tapes will also show that store personnel, es
2 _serecily the security personnel, d did not wear masks as was s required by. law a at Be os

| - 90. “The Defendants Walmart knew ¢ or should have known that they had ¢ and

© a maintained a practice and policy that i is indifferent to the Civil Rights, and

- Liberties of the Plaintiff and his minor son. UE
“Case 5:21-cv-04092-JLS. Document 2. Filed 09/13/21 Page 130f1g.-

“94. ‘Defendants knew ¢ or r should have known that their employees lacked |

: - - : “training a and: were unskilled personnel who, through their negligence caused the - os - : one
oo. Plaintiff and his minor son to suffer irreparable | harm and caused each of them to. es

rh become very: sick through a an unlawful detention.

ey : 92. Plaintiff believes that if hev were a White person, 1, he would have n never ‘been mo oo
Cae ‘mistreated. ie. Walmart. Corporation in this particular area has a distinct © a
oy 5 intention to ‘single out minority persons. even. if they are ‘elderly and d very § sick or
oe - have an ailment that is. s beyond the control of the elderly Person. PE

93, Plaintiff's claims are not bland allegations, they are. facts that c can n be proven ae oS u z

tS by the store videos, by medical records and. by doctor’ S reports.

mo 94, ‘The 2 Plaintiff simply wants to have : a Trial by Jury sO he. can explain what

ne happened to a Jury of his peers because, there i isno question, no argument that : a a - a
the Defendants had a practice and. policy at that time which was indifferent to : ws
ON the Plaintiff's and his minor son’ s Civil Rights. and. Liberties. | oe os

- 95. The Plaintiff was denied. medical attention. Plaintiff's n minor son n was denied ee
. medical attention. Plaintiff and his minor. son. were not ever offered any water in fed : wake

> the almost two hours that they: were unlawfully. detained by Walmart security - UST LEE ESE

"personnel. vol Sue J re a moe : bot

96.It must tbe noted that the Plaintiff had a an n oxygen tank in. his car rand was. Ake

denied the right to go retrieve that oxygen tank.

: : 97. “The Plaintiff has z a sleep apnea machine, and: an n oxygen machine next to his : . - 2 -
oe bed which will establish that the Plaintiff has \ very. bad lungs and these — weer os oe
Defendants compounded tk those i Injuries by their unlawful mistreatment of the eS - os

ms Plaintit and. his minor s son.

7 98. Att no » time 2 did the security officer: ever. ask the Plaintiff if he v was ; having : a

: 7 problem. Each time the Plaintiff went to Walmart, he may. have inadvertently
rang up items other times. inappropriately for fear of being infected with the =
Coronavirus. eS erase eecnnirecals See

 

os 99, This Court must keep i in \ mind the Defendants did not nor rdor not have a a ee
ce policy to protect: those who; are. mentally challenged or elderly. ae
Case ’5:21-cv-04092-JLS . Document 2. Filed. 09/13/21 Page14ofig

100. It would appear that t the 1a" Amendment: was Violated; the es

od Amendment was violated; the he Amendment was violated, and the ah

an Amendment was clearly violated due to the unlawful practices of the Defendants a : - -

ve -who lack training for. their employees, and as a result of a lack of training, the”

| - Plaintiff and his minor son suffered harm that i is beyond repair.

101. “The Plaintiff had reason nto believe that he and his minor son n would be

i treated humanely, i in. that, itis argued that Walmart personnel lacked training to. es

detect when a person is having an anxiety attack, and asa result of this lack of oe
~ training, the Plaintiff was arrested, mistreated, detained, unlawfully incarcerated, : emit

SUS denied his oxygen ti tank and held unlawfully in a holding 2 area a that was not fit for ae os

102, “The Plaintiff w was. maintained by the Defendants | in an. area that had no | Be CS

| oxygen, and the secu rity videos will show that not even, the secu rity personnel”

| 7 - could stay in the room without | grasping 0 or reaching for fresh air. This i is exactly - : ee
we what the store videos will show. a PA oe

; . 103. The Defendants maintain a practice and policy that i is indifferent to the se |
. Plaintiff's and his n minor son’ 'S s Civil Rights and Liberties. n

| 104. ‘The Defendants v were in 1 violation of Pennsylvania's $ own law ¢ concerning a

: : ~ masks. i.e, the personnel were not wearing any. masks, and therefore, exposing
CG awhatever: disease they had to a senior citizen and his mentally challenged : son.

ee 105. “The Plaintiff argues to o this Court that he does not want this case » to obe. - oe
aS fixed. These Defendants did what they did and they relied upon their unlimited

| ‘cash flow. to intimidate and get the Court t to turn a blind leye against their

rae inhumane atrocity.

oS 106. "Plaintiff will make this c case go viral so that a any ‘other persons of Color

oe who. were treated i in the same fashion as the Plaintiff can be called asa witness -

co “top prove. that Defendants maintain a practice and policy that i is indifferent to the ; 4 ee

ae - Plaintiff's and his minor son’ S Civil Rights and Liberties.

107.0 “Security videos will show that the Plaintiff was never advised of his -
oe Miranda rights neither by the State Police r nor by’ the. store security personnel.

 

er ee
Case §:21-cv-04092-JLS. Documient 2 Filed 09/13/21 Page 1s of18°

: us 108. “Plaintiff will sue e the. store security persons. in their personal capacity and nd ae
a anyone > who acted. in concert with them. oS as a

‘109. “The Plaintiff will retain. an | attorney t to. step in ‘and represent him i in this.

ees lawsuit because, this is a case that these Defendants cannot win, and as this. a

: Cour rt. knows, if the Defenda nts were violating the laws of the State of.

"Pennsylvania themselves, how would they have standing to sit in Judgment. of an er

. innocent man who was. having an anxiety attack and the Defendants’ personnel. are as

. - lacked t training to give aid to a senior citizen and a disabled child.

: 110. - Plaintiff and his n minor son were 2 stripped of all their human rights and

: ‘their Civil Rights simply because the Defendants had. a Rush to Judgment. In that. ee

| te process they caused the Plaintiff and his n minor son to suffer irreparable. harm.

dae ‘ti is extremely clear that the law states if the Defendants did not know : es
Z “they. should have known that they. were violating human rights when a lack of

| - ‘training | will prove that the Defendants v were e negligent from the very onset of:
a their unlawful actions. | | On | on

Joe aw - “Plaintiff wil file an ‘additional argument once he retains $ Counsel to. a nS
| eet him and his. minor son. in this matter. By BO

143, Plaintiff will have this c case go. viral so 9 that the World knows that a

os | ; Waimart personnel did not have any face. masks and i in that they placed innocent
mo ‘tives i in jeopardy, and the store > security, videos will back this argument up 1 100

nk “million percent.

ON 114, This argument i is a Constitutional civil Right Argument, not a State. 7 ao

7 8 Court Matter, not a 1 Personal Injury.

Ss “1s. "Plaintiff will retain 1 counsel to represent him and his. minor s son in n this Mey

, . “16. A video i is s worth a million words, As jong a as the Defendants did not |

os destroy the evidence, the Defendants have no defense.

 

on A. ‘Security personnel nor any store personnel ever asked the Plaintiff ith he : : pos
needed to see a a doctor 0 or: needed medical help. Ses
— Case'5:21:¢v-04092-JLS Document 2. Filed 09/13/21 Page16 of 18.

118. The Plaintiff c can prove e by doctor, after ‘doctor, after doctor that he.

wos suffers from anxiety attacks, and that the Defendants. lacked training t to detect a wo S

me - person who is is in need ofin medical attention,

. | 4 9. - Plaintiff will want to o take the Depositions of the Defendants 10 days zs
o after the filing of this Complaint. The Defendants can n settle this case or. got to.
- trial. DES .

a . oe “Defendants have tong history of trying to strongarm Courts against ees
ae indigent poor persons. See a SS

ee 21. Defendants lack probable c cause to detain the Plaintiff and his minor or son pos
fen . because, there. was never a crime e committed. aS :

_ Wherefore, Plaintiff asks $5 Million n punitive and d $5. Million nominal damages.

~ against the Defendants and in favor of the Plaintiff for the irreparable, harm and. Dae
8 mistreatment of the Plaintiff while acting | in their official capacity and at all times Oss
ue Bas relevant violating the laws of the State of Pennsylvania. os |

 

UR gL Sa oe Betta cee
“Tie Rose Oe ee
Case 6:21-cv-04092-JLS. Document 2’. Filed 09/19/21. Page 17 of18

In the United States District Court. CUMS
‘For the! Eastern District of Pennsylvania . 2 ee

: Walmart Corporation; a ae

. Jane Doe;

. John. Doe Security Guard Go -

: John Doe Security Guard 25. _ Me : -
John Doe Security Guard3;
~~ John Doe Security Guard 4;

John Doe © Security Assista nt
ee "Defendants

, a _Pront of sence 4

oe “This ot day of september, 2 2021, the undersigned certifies Plaintiff's Complaint Bo

ne will bes sent to the U. S. district Court for the Eastern District of Pennsylvania.

 

sl Marcus A, _ Henry, Jr

"Marcus A. Henry, Jr. Ps ST
Case 5:21-cv-04092-JLS Document 2. Filed 09/13/21 Page 18 of 18

zmanOs
eos

§. ee. PAID

1 € My EA

911 sores Rd.
Allentown, PA 18103
69 21
ORF
1000 , i
19106 ye 1 1 96
R2300A155499-40

Label td be

 
